ORDER
The judges of the summary courts of South Carolina being a part of the uniform statewide judicial system and pursuant to the provisions of Article V, § 4, South Carolina Constitution,
IT IS ORDERED that Charleston County Magistrate Ellen S. Steinberg is appointed Chief Judge for Administrative Purposes of the Summary Courts for Charleston County. Her authority shall include, but not be limited to, the administrative purposes and acts set forth in my Order dated Decern-*643ber 22, 2014, designating Chief Judges and Associate Chief Judges statewide.
IT IS FURTHER ORDERED that Charleston County Magistrate Leroy Linen is appointed Associate Chief Judge for Administrative Purposes of the Summary Courts for Charleston County. His authority shall include, but not be limited to, the administrative purposes and acts set forth in my Order dated December 22, 2014, designating Chief Judges and Associate Chief Judges statewide.
The provisions of this Order are effective immediately, and shall remain in effect until amended or revoked by subsequent Order of the Chief Justice.
/s/Jean Hoefer Toal, C.J.
FOR THE COURT